Citation Nr: 0308632	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-13 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a kidney 
disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  A September 1990 Board decision denied the veteran's 
claim for service connection for a kidney disorder.

2.  Evidence received since the September 1990 Board decision 
is cumulative or duplicative of that on file at the time of 
the September 1990 decision or is not so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a kidney disorder.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a kidney 
disorder.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the appellant's claim has proceeded 
in accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The rating decisions and the statement of the case, notified 
the veteran of the reasons and bases for the decision, the 
relevant law and regulations, and of the evidence necessary 
to substantiate his claim.  The veteran was notified by VA 
letters dated in July 2001 and August 2001 of the evidence he 
needed to provide and what development action the VA would 
undertake.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that in this case 
the veteran's claim has previously been denied and that the 
veteran has been informed of the need for him to submit new 
and material evidence.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As discussed below, the veteran has submitted 
copies of private medical records.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's claim for service connection for a kidney 
disability was denied by the Board in a September 1990 
decision.  When a claim is disallowed by the Board, except as 
provided under 38 U.S.C.A. § 5108, the claim may not be 
thereafter reopened.  38 U.S.C.A. § 7104.  A previously 
denied claim will be reopened if new and material evidence is 
submitted in support thereof.  38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted 
to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

Of record at the time of the September 1990 Board decision 
were the veteran's service medical records, numerous private 
treatment records, and a transcript of the veteran's hearing 
before a hearing officer in January 1990.

The veteran's service medical records reveal that in May 1955 
the veteran was hospitalized for recurrent vomiting after 
meals.  Urinalysis was normal except for the presence of 
numerous red cells on microscopic examination.  The final 
diagnosis was pylorospasm, functional.  The May 1956 
discharge examination report revealed no disability of the 
kidneys.

The veteran submitted a claim for entitlement to service 
connection for a kidney disability in September 1956.  In 
March 1957 the veteran wrote to the RO withdrawing his claim.  
He stated that he had been thoroughly examined by his family 
doctor and that the doctor thought that the veteran had no 
further trouble.  

Numerous private medical records, dated from May 1957 to 
October 1989 were submitted prior to the September 1990 Board 
Decision.  These records show that the veteran first 
experienced a ureteral calculus in July 1974.  The July 1974 
hospital report indicates that the veteran reported never 
having had a kidney stone before that time.  These records 
show that the veteran experienced kidney stones in 1977, 
1983, 1987, and 1988.  None of the records indicate any 
relationship between the veteran's current kidney disability 
and his service.

At the January 1990 hearing before a hearing officer the 
veteran stated that he had blood in his urine several times 
in service.  He also reported having an acidic stomach 
several times in service, with pain in his upper right 
quadrant.  The veteran stated that these problems continued 
immediately after service and thereafter.  The veteran 
reported that he tried to get the private medical records 
from right after his discharge from service, but that he had 
found out that those records had been destroyed.  The veteran 
thought that his kidney had been injured in service when his 
tank commander accidentally kicked him in the kidney area.  
The veteran was not sure when he had his first kidney stone, 
he thought that it was sometime in the 1960's.

Following the September 1990 Board decision, the veteran 
submitted private medical records dated from November 1983 to 
July 1989.  These records were primarily duplicates of the 
medical records previously submitted prior to the September 
1990 Board decision.  The veteran also submitted private 
medical records showing that the veteran has small renal 
cysts in June 2001.  While some of these records show 
treatment for kidney disability, none of these records show 
any relationship between the veteran's current kidney 
disorder and his military service.

The Board notes that most of the newly submitted evidence is 
not in fact new, as it was of record prior to the September 
1990 Board decision.  While there is new evidence which shows 
that the veteran had a renal disability in June 2001, this 
evidence is not material to the veteran's claim.  The new 
evidence does not address what was missing at the time of the 
September 1990 decision, even when considered with the record 
as a whole.  What was missing at the time of the September 
1990 Board decision was competent medical evidence relating 
the veteran's current kidney disability to his military 
service.  The medical evidence prior to September 1990 
indicated that the veteran had kidney disorder, just as the 
newly submitted evidence indicates that the veteran currently 
has a kidney disorder.  Yet none of the medical evidence of 
record, new or old, indicates that the veteran's current 
kidney disorder is due to service.  While the veteran has 
indicated in his hearing testimony and in his statements that 
his current kidney disorder began while he was in service,  
as a layperson he is not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Board is of the opinion that the newly submitted medical 
evidence is merely cumulative in nature and is not material 
to the veteran's claim for service connection for a kidney 
disorder.  Accordingly, the preponderance of the evidence is 
against reopening the veteran's claim for service connection 
for a kidney disorder.  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a kidney 
disorder is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

